

115 S2290 RS: Wildfire Management Technology Advancement Act of 2018
U.S. Senate
2018-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 712115th CONGRESS2d SessionS. 2290IN THE SENATE OF THE UNITED STATESJanuary 10, 2018Ms. Cantwell (for herself and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 4, 2018Reported by Ms. Murkowski, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo improve wildfire management operations and the safety of firefighters and communities with the
			 best available technology.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Wildfire Management Technology Advancement Act of 2018.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Purpose.Sec. 3. Definitions.Sec. 4. Unmanned aircraft systems.Sec. 5. Location systems for wildland firefighters.Sec. 6. Fire risk maps.Sec. 7. Real-time warnings.Sec. 8. Smoke projections from active wildland fires.Sec. 9. Reverse-911 telecommunications systems.Sec. 10. Firefighter injuries database.Sec. 11. Rapid response erosion database.Sec. 12. Research for effectiveness and standards.Sec. 13. Predicting where wildfires will start.Sec. 14. Study on aircraft operating at night.Sec. 15. Termination of authority. 2.PurposeThe purpose of this Act is to build on the successes of the Federal Wildland Fire Management Policy and National Cohesive Fire Strategy established pursuant to section 503 of the FLAME Act of 2009 (43 U.S.C. 1748b) (as in effect on the day before the date of enactment of this Act), as necessary to protect the safety of firefighters and communities from wildfires on public land and National Forest System land created from the public domain, by—
 (1)reducing the damages, particularly to houses, from wildfires; (2)preparing forests and communities for wildfires;
 (3)increasing the safety of firefighters; and (4)containing costs and increasing the accountability of decisions relating to wildland fires.
 3.DefinitionsIn this Act: (1)Burn severity mapThe term burn severity map means a map created by the Secretary concerned that depicts the changes in land-cover and soil properties caused by a wildland fire.
 (2)SecretariesThe term Secretaries means— (A)the Secretary of the Interior; and
 (B)the Secretary of Agriculture. (3)Secretary concernedThe term Secretary concerned means—
 (A)the Secretary of the Interior, with respect to activities under the Department of the Interior; and
 (B)the Secretary of Agriculture, with respect to activities under the Department of Agriculture. (4)WildfireThe term wildfire means any nonstructure fire, other than a prescribed fire, occurring in vegetation or natural fuels on—
 (A)public land; or (B)National Forest System land created from the public domain.
				(5)Wildland-urban interface
 (A)In generalThe term wildland-urban interface has the meaning given the term in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).
 (B)ExclusionThe term wildland-urban interface does not include— (i)any forest reserve not created from the public domain; or
 (ii)any national grassland or land utilization project administered under title III of the Bankhead-Jones Farm Tenant Act (7 U.S.C. 1010 et seq.).
					4.Unmanned aircraft systems
 (a)DefinitionsIn this section: (1)Restricted airspaceThe term restricted airspace means an area for which the Administrator of the Federal Aviation Administration has established a temporary flight restriction for a wildland fire.
 (2)Unmanned aircraft; unmanned aircraft systemThe terms unmanned aircraft and unmanned aircraft system have the meaning given those terms in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note).
				(b)Official use
 (1)AuthorizationSubject to paragraph (4), Federal and State wildland firefighting agencies (including designees of the agencies) may operate unmanned aircraft systems in managing wildland fires.
 (2)Development of protocols and plansSubject to the availability of appropriations, not later than March 1, 2019, Federal wildland firefighting agencies, in coordination with State wildland firefighting agencies, shall develop protocols and plans for the use of unmanned aircraft systems for surveillance, initial and extended attack, and incident management team use, as appropriate, including for the development of real-time maps of the location of wildland fires.
 (3)DeadlineSubject to the availability of appropriations, not later than May 1, 2020, and in accordance with the protocols and plans developed under paragraph (2), the Secretaries shall begin to equip firefighting personnel with unmanned aircraft systems to develop real-time maps, detect spot fires, assess fire behavior, develop tactical and strategic firefighting plans, position fire resources, and enhance firefighter safety.
 (4)Limitation on operationUnmanned aircraft may only be operated under this section in accordance with regulations and other authorities of the Administrator of the Federal Aviation Administration.
 (c)Unofficial useNot later than May 1, 2018, the Secretaries, in consultation with other appropriate Federal agencies, shall seek to reduce the number of conflicts between personal-use unmanned aircraft and wildland fire operations by—
 (1)enhancing public awareness of the potential for those conflicts; (2)establishing a protocol to notify a user of an unmanned aircraft system operating within or adjacent to restricted airspace;
 (3)employing a system to ground an unmanned aircraft that is operating within restricted airspace; and (4)encouraging the Administrator of the Federal Aviation Administration to enforce penalties available under section 46320 of title 49, United States Code, when a user operates an unmanned aircraft system in a restricted airspace.
				5.Location systems for wildland firefighters
 (a)In generalSubject to the availability of appropriations, not later than March 1, 2019, the Secretaries shall jointly develop and operate a tracking system (referred to in this section as the system) to remotely locate the positions of fire resources assigned to Federal Type 1 Wildland Fire Incident Management Teams.
 (b)RequirementsThe system shall— (1)use technology available to the Secretaries to remotely track the location of an active resource, such as a Global Positioning System;
 (2)depict the location of each fire resource on the maps developed under section 4(b)(2); and (3)operate continuously during the period any firefighting personnel are assigned to the applicable Federal wildland fire.
 (c)OperationThe Secretary concerned shall— (1)operate the system during a wildland fire to increase—
 (A)the safety of employees, officers, and contractors; and (B)the effectiveness of the management of the wildland fire; and
 (2)conduct training and maintain a culture such that an employee, officer, or contractor shall not rely on the system for safety.
 6.Fire risk mapsSubject to the availability of appropriations, the Secretaries, in consultation with other appropriate Federal agencies, may assist a State, unit of local government, or nongovernmental organization that is seeking technical or financial support to develop or refine maps, at a scale and resolution to be useful for local governments, that depict the relative risk of wildfires for land in the wildland-urban interface.
		7.Real-time warnings
 (a)Wildland fire protocolThe Secretaries shall ensure that the activities conducted by the Secretaries relating to wildland fire safely achieve reasonable objectives while minimizing firefighter exposure to the lowest level necessary to accomplish those objectives.
			(b)Wildfire decision support system
 (1)In generalThe Secretaries shall establish a system to track and monitor decisions made when managing a wildfire.
 (2)Components of the systemThe system established under paragraph (1) shall be able to alert the Secretaries if— (A)unusual costs are incurred;
 (B)an action is undertaken that would likely endanger the safety of a firefighter; or (C)a decision regarding the management of a wildfire deviates from—
 (i)a protocol established by the Secretaries, including the requirement under subsection (a); or (ii)a spatial fire management plan or fire management plan of the Secretary concerned.
						8.Smoke projections from active wildland fires
 (a)In generalThe Secretaries shall establish a program, to be known as the Interagency Wildland Fire Air Quality Response Program, under which the Secretary concerned— (1)to the maximum extent practicable, shall assign a team of air resource advisors to a type 1 incident management team managing a wildland fire; and
 (2)may assign a team of air resource advisors to a type 2 incident management team managing a wildland fire.
 (b)DutyAn air resource advisor assigned under subsection (a) shall use a model to project— (1)how much smoke will be generated from the wildland fire; and
 (2)where the impacts of the smoke will occur. (c)Public disseminationAt least once each day, the Secretaries shall make available to the public the projections generated under subsection (b).
			9.Reverse-911 telecommunications systems
 (a)In generalThe Administrator of the Federal Emergency Management Agency (referred to in this section as the Administrator) may use funds appropriated for the emergency management performance grant program under section 662 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 762) to make grants to States to provide funding to communities on the list of at-risk communities developed pursuant to title IV of the Department of the Interior and Related Appropriations Act, 2001 (Public Law 106–291; 114 Stat. 1006) (referred to in this section as at-risk communities) for the cost-shared installation of a reverse-911 system.
 (b)Non-Federal shareThe non-Federal share of the cost of installing a reverse-911 system using a grant under this section shall be 50 percent.
 (c)Outcome-Based performance measureBeginning in fiscal year 2019, as part of the budget submission of the President, the Administrator shall report the percentage of at-risk communities that possess a reverse-911 system.
			10.Firefighter injuries database
 (a)In generalSection 9(a) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2208(a)) is amended— (1)in paragraph (2), by inserting , categorized by the type of fire after such injuries and deaths;
 (2)in paragraph (3), by striking activities; and inserting  activities, including—(A)all injuries sustained by a firefighter and treated by a doctor, categorized by the type of firefighter;
 (B)all deaths sustained while undergoing a pack test or while preparing for a work capacity; (C)all injuries or deaths resulting from vehicle accidents; and
 (D)all injuries or deaths resulting from aircraft crashes;; (3)in paragraph (7), by striking and after the semicolon at the end;
 (4)by redesignating paragraph (8) as paragraph (10); and (5)by inserting after paragraph (7) the following:
					
 (8)the total costs incurred in the management of each wildland fire managed by a Type 1 or 2 Incident Management Team;
 (9)the total number of structures lost during wildfires; and. (b)Use of existing data gathering and analysis organizationsSection 9(b)(3) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2208(b)(3)) is amended by inserting , including the Center for Firefighter Injury Research and Safety Trends after public and private.
 (c)Medical privacy of firefightersSection 9 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2208) is amended by adding at the end the following:
				
 (e)Medical privacy of firefightersThe collection, storage, and transfer of any medical data collected under this section shall be conducted in accordance with—
 (1)the privacy regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note; Public Law 104–191); and
 (2)other applicable regulations, including parts 160, 162, and 164 of title 45, Code of Federal Regulations (as in effect on the date of enactment of this subsection)..
			11.Rapid response erosion database
 (a)In generalThe Secretaries, in coordination with the Administrator of the National Aeronautics and Space Administration, shall establish and maintain a database, to be known as the Rapid Response Erosion Database (referred to in this section as the Database).
			(b)Open-Source database
 (1)AvailabilityThe Secretaries shall make the Database (including the original source code)— (A)web-based; and
 (B)available without charge. (2)ComponentsThe Database shall provide for—
 (A)the automatic incorporation into a burn severity map of spatial data relating to vegetation, soils, and elevation; and
 (B)the generation of a composite map that can be used by the Secretary concerned to model the effectiveness of treatments in the burned area to prevent flooding, erosion, and landslides under a range of weather scenarios.
 (c)UseThe Secretary concerned shall use, to the maximum extent practicable, the Database in developing recommendations for emergency stabilization treatments or modifications to drainage structures to protect values-at-risk following a large wildland fire.
			12.Research for effectiveness and standards
 (a)In generalTo assess the effectiveness of fire protection strategies, the Secretary of Commerce, acting through the Director of the National Institute of Standards and Technology (referred to in this section as the Secretary), shall—
 (1)establish a national team to collect data following wildfires in the wildland-urban interface; and (2)implement a research plan to link economic outcomes with wildfire mitigation actions by—
 (A)understanding the relative contribution of fuels configuration, weather, and terrain; (B)quantifying the cost of providing the current level of fire protection;
 (C)understanding the losses resulting from wildfires in the wildland-urban interface; and (D)using performance metrics to assess the effectiveness of current designs, materials, and technologies.
 (b)Response-Time thresholdThe Secretary shall develop optimal time-to-response standards for a firefighting agency to reach a wildfire in the wildland-urban interface.
 (c)Coordination; partnershipsIn carrying out this section, the Secretary shall— (1)coordinate with the Secretaries; and
 (2)partner with administrators of firefighting agencies that protect communities from wildfires. 13.Predicting where wildfires will start (a)In generalThe Secretaries, in coordination with the Administrator of the National Aeronautics and Space Administration, acting through the Director of the Jet Propulsion Laboratory, and the Secretary of Energy, through the capabilities and assets located at the National Laboratories, shall establish and maintain a system to predict the locations of future wildfires for fire-prone areas of the United States, to be known as the Fire Danger Assessment System (referred to in this section as the System).
 (b)ComponentsThe System shall use a combination of soil moisture levels, precipitation patterns, topography, fuels growth and availability, ignition risks, and temperatures to calculate probabilities of wildfires igniting or burning in fire-prone areas of the United States.
 (c)UseNot later than May 1, 2019, the Secretaries shall use the System for purposes of developing any wildland fire potential forecasts.
			14.Study on aircraft operating at night
 (a)StudyNot later than September 30, 2019, the Secretaries shall conduct a study to determine the feasibility of operating aircraft at night when managing wildland fires.
 (b)PartnershipsIn carrying out this section, the Secretary may enter into a cooperative agreement with the Center of Excellence for Advanced Technology Aerial Firefighting.
 15.Termination of authorityThe authority provided by this Act terminates on the date that is 10 years after the date of enactment of this Act.
	
 1.Short titleThis Act may be cited as the Wildfire Management Technology Advancement Act of 2018.
 2.PurposeThe purpose of this Act is to promote the use of the best available technology to enhance the effective and cost-efficient response to wildfires—
 (1)to meet applicable protection objectives; and (2)to increase the safety of—
 (A)firefighters; and (B)the public.
 3.DefinitionsIn this Act: (1)SecretariesThe term Secretaries means—
 (A)the Secretary of Agriculture; and (B)the Secretary of the Interior.
 (2)Secretary concernedThe term Secretary concerned means— (A)the Secretary of Agriculture, with respect to activities under the Department of Agriculture; and
 (B)the Secretary of the Interior, with respect to activities under the Department of the Interior. 4.Unmanned aircraft systems (a)DefinitionsIn this section, the terms unmanned aircraft and unmanned aircraft system have the meanings given those terms in section 331 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note; Public Law 112–95).
 (b)Establishment of programNot later than 180 days after the date of enactment of this Act, the Secretary of the Interior, in consultation with the Secretary of Agriculture, shall establish a research, development, and testing program, or expand an applicable existing program, to assess unmanned aircraft system technologies, including optionally piloted aircraft, across the full range of wildland fire management operations in order to accelerate the deployment and integration of those technologies into the operations of the Secretaries.
 (c)Expanding use of unmanned aircraft systems on wildfiresNot later than 1 year after the date of enactment of this Act, the Secretaries, in coordination with State wildland firefighting agencies and other relevant Federal agencies, shall enter into an agreement under which the Secretaries shall develop consistent protocols and plans for the use on wildland fires of unmanned aircraft system technologies, including for the development of real-time maps of the location of wildland fires.
			5.Location systems for wildland firefighters
 (a)In generalNot later than 1 year after the date of enactment of this Act, subject to the availability of appropriations, the Secretaries, in coordination with State wildland firefighting agencies, shall jointly develop and operate a tracking system (referred to in this section as the system) to remotely locate the positions of fire resources, including, at a minimum, any fire resources assigned to Federal type 1 wildland fire incident management teams.
 (b)RequirementsThe system shall— (1)use technology available to the Secretaries to remotely track the location of an active resource, such as a Global Positioning System;
 (2)depict the location of each fire resource on the applicable maps developed under section 4(c); and (3)operate continuously during the period for which any firefighting personnel are assigned to the applicable Federal wildland fire.
 (c)OperationThe Secretary concerned shall— (1)before commencing operation of the system—
 (A)conduct not fewer than 2 pilot projects relating to the system; and (B)review the results of those pilot projects; and
 (2)conduct training, and maintain a culture, such that an employee, officer, or contractor shall not rely on the system for safety.
				6.Wildland fire decision support
 (a)ProtocolTo the maximum extent practicable, the Secretaries shall ensure that wildland fire management activities conducted by the Secretaries, or conducted jointly by the Secretaries and State wildland firefighting agencies, achieve compliance with applicable incident management objectives in a manner that—
 (1)minimizes firefighter exposure to the lowest level necessary; and
 (2)reduces overall costs of wildfire incidents. (b)Wildfire decision support system (1)In generalThe Secretaries, in coordination with State wildland firefighting agencies, shall establish a system to track and monitor decisions made by the Secretaries or State wildland firefighting agencies in managing wildfires.
 (2)ComponentsThe system established under paragraph (1) shall be able to alert the Secretaries if— (A)unusual costs are incurred;
 (B)an action to be carried out would likely— (i)endanger the safety of a firefighter; or
 (ii)be ineffective in meeting an applicable suppression or protection goal; or (C)a decision regarding the management of a wildfire deviates from—
 (i)an applicable protocol established by the Secretaries, including the requirement under subsection (a); or
 (ii)an applicable spatial fire management plan or fire management plan of the Secretary concerned. 7.Smoke projections from active wildland firesThe Secretaries shall establish a program, to be known as the Interagency Wildland Fire Air Quality Response Program, under which the Secretary concerned—
 (1)to the maximum extent practicable, shall assign a team of air resource advisors to a type 1 incident management team managing a wildland fire; and
 (2)may assign a team of air resource advisors to a type 2 incident management team managing a wildland fire.
			8.Firefighter injuries database
 (a)In generalSection 9(a) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2208(a)) is amended— (1)in paragraph (2), by inserting , categorized by the type of fire after such injuries and deaths; and
 (2)in paragraph (3), by striking activities; and inserting the following:  activities, including—(A)all injuries sustained by a firefighter and treated by a doctor, categorized by the type of firefighter;
 (B)all deaths sustained while undergoing a pack test or preparing for a work capacity; (C)all injuries or deaths resulting from vehicle accidents; and
 (D)all injuries or deaths resulting from aircraft crashes;. (b)Use of existing data gathering and analysis organizationsSection 9(b)(3) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2208(b)(3)) is amended, by inserting , including the Center for Firefighter Injury Research and Safety Trends after public and private.
 (c)Medical privacy of firefightersSection 9 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2208) is amended by adding at the end the following:
				
 (e)Medical privacy of firefightersThe collection, storage, and transfer of any medical data collected under this section shall be conducted in accordance with—
 (1)the privacy regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note; Public Law 104–191); and
 (2)other applicable regulations, including parts 160, 162, and 164 of title 45, Code of Federal Regulations (as in effect on the date of enactment of this subsection)..
			9.Rapid Response Erosion Database
 (a)In generalThe Secretaries, in consultation with the Administrator of the National Aeronautics and Space Administration, shall establish and maintain a database, to be known as the Rapid Response Erosion Database (referred to in this section as the Database).
			(b)Open-source database
 (1)AvailabilityThe Secretaries shall make the Database (including the original source code)— (A)web-based; and
 (B)available without charge. (2)ComponentsThe Database shall provide for—
 (A)the automatic incorporation of spatial data relating to vegetation, soils, and elevation into an applicable map created by the Secretary concerned that depicts the changes in land-cover and soil properties caused by a wildland fire; and
 (B)the generation of a composite map that can be used by the Secretary concerned to model the effectiveness of treatments in the burned area to prevent flooding, erosion, and landslides under a range of weather scenarios.
 (c)UseThe Secretary concerned shall use the Database, as applicable, in developing recommendations for emergency stabilization treatments or modifications to drainage structures to protect values-at-risk following a wildland fire.
 (d)CoordinationThe Secretaries may share the Database, and any results generated in using the Database, with any State or unit of local government.
			10.Predicting where wildfires will start
 (a)In generalThe Secretaries, in consultation with the Administrator of the National Aeronautics and Space Administration and the Secretary of Energy, through the capabilities and assets located at the National Laboratories, shall establish and maintain a system to predict the locations of future wildfires for fire-prone areas of the United States.
 (b)Cooperation; componentsThe system established under subsection (a) shall— (1)be based on, and enhance, similar systems in existence on the date of enactment of this Act, including the Fire Danger Assessment System; and
 (2)use a combination of soil moisture levels, precipitation patterns, topography, fuels growth and availability, ignition risks, and temperatures to calculate probabilities of wildfires igniting or burning in fire-prone areas of the United States.
 (c)Use in forecastsNot later than 1 year after the date of enactment of this Act, the Secretaries shall use the system established under subsection (a), to the maximum extent practicable, for purposes of developing any wildland fire potential forecasts.
 (d)CoordinationThe Secretaries may share the system established under subsection (a), and any results generated in using the system, with any State or unit of local government.
			11.Study on aircraft operating at night
 (a)StudyNot later than 1 year after the date of enactment of this Act, subject to the availability of appropriations, the Secretaries shall conduct a study to determine the feasibility of operating aircraft at night when managing wildland fires.
 (b)PartnershipsIn conducting the study under subsection (a), the Secretaries may enter into a partnership with any State center of excellence with experience relating to aerial firefighting.
 12.Termination of authorityThe authority provided by this Act terminates on the date that is 10 years after the date of enactment of this Act.December 4, 2018Reported with an amendment